Citation Nr: 1211573	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chloracne of the hands and feet.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied entitlement to service connection for PTSD, diabetes, chloracne of the hands and feet, and peripheral neuropathy of the lower extremities.  As the Veteran has been diagnosed with psychiatric disabilities other than PTSD, the Board has recharacterized the issue more broadly.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim)

The Board notes that entitlement to service connection for diabetes was denied in December 2006 in part based on the lack of a diagnosis of this disease, and the Veteran submitted evidence of such a diagnosis within the one year appeal period.  38 C.F.R. § 3.156(b).  The RO did not do so, and the claim therefore remained pending.  The RO addressed the claim on a de novo basis in the March 2009 rating decision and the Board will do so as well.

In December 2011, the Veteran and his nephew testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

With regard to representation, the Board notes that in September 2006, the Veteran appointed Paralyzed Veterans of America (PVA) as his representative via a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, but revoked this authorization in a November 2011 letter.  A subsequent November 2011 report of general information (VA Form 21-0820), indicates that the Veteran stated he had revoked PVA as his representative and that his new representative was an individual named "R.E."  The veterans service representative (VSR) who prepared the report indicated to the Veteran that RE was not accredited and could not argue on his behalf.  During the Board hearing, the Veteran expressed concern over the fact that he was self represented, and the undersigned indicated in response that he was willing to postpone the hearing to allow the Veteran to obtain representation, but the Veteran indicated that he had elected to continue with the hearing unrepresented.  See Hearing transcript, at 6.

The Veteran submitted additional evidence at the time of the Board hearing and waived initial RO consideration of this evidence during the hearing.  See Hearing Transcript, at 17-18.

Finally, the issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for multiple sclerosis was raised by the Veteran during the Boad hearing when he indicated he believed that multiple sclerosis was related to peripheral neuropathy (Hearing transcript, at 15), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and was not exposed to Agent Orange during his service in Thailand.

2.  The Veteran has not been diagnosed with PTSD.

3.  A psychiatric disability did not manifest during service or for many years thereafter and is unrelated to service.

4.  The Veteran has not been diagnosed with chloracne or any disability of the skin.

5.  Diabetes did not manifest in service, during the one year presumptive period or for many years thereafter, and is unrelated to service.

6.  Peripheral neuropathy of the lower extremities did not manifest in service or for many years thereafter, and is unrelated to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).

2.  Chloracne was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for PTSD, a neurological disorder, and chloracne.  The RO also indicated that the Veteran needed to submit new and material evidence to reopen the claim for entitlement to service connection for diabetes.  As noted above, the RO ultimately addressed the diabetes claim de novo, as will the Board in this decision.  In addition, the Board has recharacterized the claim for entitlement to service connection for PTSD more broadly.  To the extent that the VCAA letter did not take account of the de novo review and the recharacterization of the claim for service connection for PTSD, the Board finds that these errors did not prejudice the Veteran.  The May 2008 letter explained how to establish entitlement to service connection generally, and also explained how to the Veteran how he could establish that he was exposed to Agent Orange, which is a key aspect of his claims as discussed below.   Notice defects are not prejudicial where (1) any defect was cured by actual knowledge on the part of the claimant; or (2) a reasonable person could be expected to understand from the notice what was needed.  Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed).  Here, any notice defects were not prejudicial because a reasonable person could be expected to understand from the May 2008 letter what was needed to prevail on each of the claims.

The May 2008 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the May 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs), service personnel records, and all of the identified post-service treatment records.  The RO also requested from the National Personnel Records Center (NPRC) and the U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator information relating to whether the Veteran served in Vietnam or was exposed to Agent Orange when he served in Thailand, as discussed in more detail below.

The Veteran has not been afforded any VA examinations.  For the reasons stated below, no such examination was required because the evidence does not indicate that any of the claimed disabilities, or symptoms thereof, may be associated with the Veteran's service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, during the December 2011 Board hearing, the undersigned informed the Veteran of the issues on appeal and the evidence needed to establish entitlement to service connection for his claimed disabilities.  The claims file was left open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in December 2011, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); Rules Governing Hearings Before the Agency of Original Jurisdiction and the Board of Veterans' Appeals; Clarification, 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for an acquired psychiatric disability to include PTSD, diabetes, chloracne of the hands and feet, and peripheral neuropathy of the lower extremities are thus ready to be considered on the merits.

Analysis

General Legal Principles

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999).  In his June 2008 PTSD stressor statement, the Veteran wrote that on January 27, 1967, his base was attacked by enemy sapper team and there was "a fire fight between our unit on guard duty and the sapper team."  The Veteran did not indicate that he was actually involved in this firefight.  Moreover, the JSRRC Coordinator found in a February 2009 memorandum that the available evidence did not confirm this or any other extraordinary stressful activities during service.   This included an Air Force document regarding air base attacks in Vietnam and Thailand, which indicated that there were only five attacks against U.S. Bases in Thailand, all of which occurred after the dates during which the Veteran served in Thailand.  In addition, the Veteran's service personnel records and DD 214 do not reflect that he received any medals indicating combat service.  As the weight of the evidence thus reflects that that the Veteran did not participate in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes and organic diseases of the nervous system (which would include peripheral neuropathy), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

In addition, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including chloracne, diabetes, and acute and subacute peripheral neuropathy, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed the service connection claims at issue in this case in May 2008.

As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).

Psychiatric Disability to include PTSD

With regard to the claim for entitlement to service connection for a psychiatric disability to include PTSD, there are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those discussed above for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id.; see also 38 C.F.R. § 4.125(a).

There is no evidence of a diagnosis of PTSD in the claims file.  When asked during the Board hearing whether he had been diagnosed with PTSD, the Veteran indicated that he had not.  Hearing Transcript, at 5.  As there is no medical or lay evidence of a diagnosis of PTSD, entitlement to service connection for PTSD must be denied.

However, as indicated above, a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness, and a Veteran's claim must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  In this case, Dr. Sconzert's August 1999 neurology consultation report and subsequent follow up treatment notes contain diagnoses of major affective disorder and depression.  In addition, the Veteran testified during the Board hearing to experiencing nightmares for ten years of bombs blowing up due to his experiences on Ubon base in Thailand.  Hearing Transcript, at 5.

The Board will therefore consider the claim to include entitlement to service connection for an acquired psychiatric disability.

Dr. Cancado's October 2000 neurology consultation note indicated that psychiatric examination was negative.  However, even assuming that the Veteran has major affective disorder and depression, there is no indication that these disabilities or any psychiatric symptoms are, or may be associated with, service.  The STRs contain no record of complaint, treatment, symptoms, or diagnoses of any psychiatric disorder.  The June 1968 separation examination report indicates that psychiatric examination was normal, and the Veteran indicated in the contemporaneous report of separation that that he did not have and had never had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  In addition, the only symptoms that the Veteran identified during the Board hearing were nightmares, and he indicated that he had experienced them for ten years.  Hearing transcript, at 5.  The Veteran thus did not indicate that he had experienced continuity of psychiatric symptomatology.  Moreover, the medical evidence is consistent with the lay evidence in this regard, as the first treatment or diagnosis of any psychiatric disability was many years after service.  Consequently, the Board finds that there is no evidence of continuity of psychiatric symptomatology. 

There is also no evidence that major affective disorder or depression are related to or may be associated with service warranting either entitlement to service connection or a VA examination as to the etiology of these psychiatric disorders.  None of the diagnoses contain an opinion as to the etiology of these disorder, linking them to service or otherwise.  To the extent that the Veteran claims his current psychiatric symptoms are related to events he experienced while stationed in Thailand, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship and is thus of the type that the courts have found to be beyond the competence of lay witnesses.  See Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Moreover, under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  That is precisely the situation in the present case, as the only evidence that the Veteran's psychiatric symptoms may be related to service is the Veteran's conclusory generalized lay statement suggesting a nexus between these symptoms and service.  Consequently, a VA examination as to the etiology of any of the Veteran's psychiatric disorders is not warranted.

The weight of the evidence is thus against a finding that the Veteran has a current psychiatric disability that is related to, or may be associated with, service.

Chloracne and Diabetes

The Veteran claims that he has chloracne of the hands and feet and diabetes that are due to Agent Orange exposure.  Each of these diseases is on the list of those presumed service connected in veterans exposed to Agent Orange.  The Board will find below that the Veteran was not exposed to Agent Orange.  However, even prior to making that determination, the Board finds that entitlement to service connection for chloracne must be denied because of a lack of current disability.

During the Board hearing, the undersigned stated to the Veteran that chloracne is a specific skin disease generally related to exposure to Agent Orange and asked why the Veteran thought he had chloracne.  Hearing Transcript, at 3.  The Veteran indicated that prior to his retirement in 1999, his hands and feet were peeling but that since his retirement, these symptoms had disappeared.  Id.  The Veteran also conceded that no one diagnosed him with chloracne during service, that he sought treatment for a skin disorder in the 1970s but could not remember the doctor or the diagnosis, and that he no longer had any problems with his skin.  Id. at 3-4.

The medical evidence is consistent with the Veteran's testimony, as the private treatment records dated between February 1992 and the present do not contain a diagnosis of chloracne or any skin disorder.  As the lay and medical evidence reflects that the Veteran has not had chloracne during the appeal period, his claim for entitlement to service connection for this disability must be denied because he has not met the current disability requirement.  In addition, while the Board is required to construe arguments liberally for purposes of determining whether they raise issues on appeal, where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.  Robinson v. Shinseki, 557 F.3d 1355; EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, there is no basis to consider entitlement to service connection more generally for a skin disability.  The STRs do not contain any notations regarding complaints, symptoms, treatment, or diagnoses of any skin disease, the June 1968 separation examination report indicated that the skin was normal, and the Veteran indicated on the contemporaneous report of medical history that he did not have and had never had skin diseases.  Moreover, although the Veteran indicated in general terms that he he had been treated for something related to the skin in the 1970s, he did not remember exactly, when, what doctor, or what the diagnosis was.  The Veteran's testimony thus provides an insufficient basis on which to address any more general claim for entitlement to service connection for a skin disability or to attempt to obtain any additional records.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").

As there is no evidence of chloracne or any skin disability or skin symptoms during the appeal period or during service, there is no basis for a finding of entitlement to service connection for chloracne, or that chloracne may be associated with service, warranting a VA examination.

As to diabetes, it is on the list of disease presumed service connected in veterans exposed to Agent Orange.  Moreover, the Veteran has been diagnosed with diabetes.  Dr. Sconzert's August 1999 neurology consultation report and follow up treatment notes contain a diagnosis of non-insulin dependent diabetes.  In addition, Dr. Merkley's November and December 2006 treatment notes contain a diagnosis of diabetes Type 2.  Further, Dr. Zhang noted in his January 2012 letter that the Veteran was under his care for neurological conditions and had peripheral neuropathy likely due to his diabetes.  However, although the Veteran has been diagnosed with diabetes, the Board finds that he was not exposed to Agent Orange, for the following reasons.

In his May 2008 claim, the Veteran contended that he was exposed to Agent Orange at the Ubon, Thailand Air Force Base.  He noted that the aircraft stationed at Ubon deployed Agent Orange on areas of Laos, Cambodia, and Vietnam.  In his March 2009 notice of disagreement, the Veteran wrote that he entered Vietnam en route to his duty station in Thailand.  In his September 2009 substantive appeal (VA Form 9), the Veteran wrote that he arrived on a flight from the United States to Cam Ranh Bay, South Vietnam, and was in Vietnam for two days.

The first question in this regard is whether the Veteran set foot in Vietnam.  The Veteran is competent to state that he did set foot in Vietnam, but his testimony must be weighed against the other evidence of record.  Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  The Veteran's service personnel records contain a chronological list of assignments, which includes Thailand but not Vietnam.  Similarly, the STRs contain treatment notes indicating treatment in Thailand, but not in Vietnam.  In addition, although the Veteran's DD Form 214 reflects that he was awarded the National Defense Service Medal (NDSM), this medal was awarded to all personnel for honorable active service for any period between June 27, 1950 and July 27, 1954, or between January 1, 1961 and August 14, 1974.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  In addition, the Veteran's DD Form 21 reflects that he received the Vietnam Service Medal (VSM), but this medal was awarded to all members of the Armed Forces of the United States serving at any time between July 4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or the airspace thereover in direct support of operations in Vietnam, and, as noted, the evidence reflects that the Veteran served in Thailand.  Moreover, the RO requested that the NPRC furnish the dates of the Veteran's service in Vietnam, but the NPRC responded that it was unable to determine whether the Veteran had in country service in Vietnam.  In addition, the JSRRC Coordinator indicated in August 2009 that the available evidence of record did not confirm that the Veteran was exposed to Agent Orange.  He specifically noted that the Veteran claimed his plane stopped at Cam Ranh Bay, Vietnam for two days, but also noted that the service records did not show any orders or any indication that the Veteran was in Vietnam, and the Veteran had not provided any evidence, to include flight number or squadron that took him to Vietnam or Thailand.  The JSRRC Coordinator therefore concluded that it could not provide information as to whether the Veteran was on an aircraft that touched down in Vietnam.

The Board finds that the weight of the evidence is against a finding that the Veteran set foot in Vietnam as he claimed.  The contrast between the extensive evidence of service and treatment in Thailand and the lack of evidence of service or treatment in Vietnam during the same time period leads the Board to conclude that the Veteran's testimony that he served in Vietnam is not credible.  Moreover, the Veteran indicated in his claim that he served in Thailand only, and only later stated, in response to the ROs denial based on the fact that he did not set foot in Vietnam that he had in fact set foot in Vietnam for two days.  In addition, during the Board hearing, the Veteran had the opportunity to provide additional information in support of his claim that he set foot in Vietnam, but did not reiterate this claim, instead stating only that he served in Ubon, Thailand and Agent Orange was sprayed there.  The undersigned questioned the Veteran about how he arrived in Vietnam, and the Veteran indicated that he left San Francisco and went from there to Guam to Wake and then to Bangkok and Ubon.  He did not report an arrival or stay in Vietnam.  The Board finds that the Veteran's testimony on this point is in conflict with prior statements.  While the Veteran's testimony as to service in Thailand is consistent with the service records and credible, his report that he was in Vietnam for any length of time is not credible.

 Based on the above evidence, including the Veteran's statements and demeanor during the Board hearing, the Board finds that the Veteran's statements and testimony that he set foot in Vietnam was not credible.  See, e.g., Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 1985) (trier of fact has opportunity to observe 'demeanor' of witness in determining credibility).

However, the absence of service in Vietnam does not preclude a Veteran from alleging that he has diabetes that is related to Agent Orange exposure.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  The Veteran claims both that Agent Orange was sprayed in Thailand when he was there and that he worked on planes that sprayed Agent Orange.  The evidence does not, however, support either of these assertions and in fact conflicts with them.

The Veteran's DD Form 214 and his personnel records reflect that he served in Thailand from July 1966 to July 1967 as an aircraft maintenance specialist with the 8th Field Maintenance Squadron at the Royal Thai Air Force Base (RTAFB) in Ubon.  This is consistent with the Veteran's testimony that he was an aircraft mechanic in Thailand.  However, the evidence in the claims file, including that submitted by the Veteran, weighs against a finding that the Veteran was exposed to Agent Orange by being sprayed or by working on planes that sprayed Agent Orange.

VA Fast Letter 09-20 (May 6, 2009) issued in conjunction with a Memorandum for the Records (submitted by the Veteran) provides information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and provides updated information concerning herbicide use in Thailand during the Vietnam era.   These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the JSRRC.  In this case, as noted, the JSRRC coordinator found that JSRRC could not confirm that the Veteran was involved in any exposure to Agent Orange.  In addition, the memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  This memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  Further, the Memorandum provides that if the veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also, there are no studies that VA is aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

In addition, a recent directive from the VA Office of Public Health and Environmental Hazards indicates that United States Army Veterans who provided perimeter security on Royal Thai Air Force bases anytime between February 28, 1961 and May 7, 1965, may have been exposed to herbicides and may qualify for VA benefits.  The directive references a recently declassified 1973 Department of Defense report entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968 to 1972," which states that there was significant use of herbicides on the fenced-in perimeters of certain Thai military bases to remove foliage that provided cover for enemy forces.  VA has determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.

The above materials reflect that the Veteran did not serve in Thailand during the periods in which Agent Orange exposure was possible, and that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Thus, in this case, there is an inadequate factual foundation upon which to conclude that the Veteran was exposed to Agent Orange.

There is also no evidence that diabetes manifested in service, within the one year presumptive period for chronic diseases or for many years after service, or that diabetes is related to service.  The Veteran's primary argument was that he had diabetes due to Agent Orange exposure.  He stated during the Board hearing that the doctor who diagnosed him in 1999 said that he had diabetes for 25 or 30 years, which would put the onset of diabetes in about 1969, but that the doctor who so diagnosed him was gone and the Veteran could neither contact him nor obtain his records.  Significantly, however, in a July 1999 letter, Dr. Merkley wrote that he had recently diagnosed the Veteran with type 2 diabetes mellitus.  The Board finds the Veteran's statement that a doctor told him that he had diabetes for 25 years to 30 years to be implausible and therefore not credible, given the general nature of the Veteran's statement and the fact that Dr. Merkley indicated that his diagnosis of diabetes was recent.  In addition, there are multiple records from August and September 1999 in particular from Dr. Sconzert with a diagnosis of diabetes but no indication that the onset of the disease was many years previously.  Similarly, subsequent treatment records such as those of Dr. Merkley from November and December 2006 contain a diagnosis of diabetes but do not indicate either a possible association with service or that it had its onset many years previously.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, the Veteran's statement that a physician told him he had diabetes that had its onset 25 to 30 years previously conflicts with Dr. Merkley's statement that he had recently diagnosed the Veteran with diabetes, and is not supported by the post service evidence of record.  Moreover, the STRs do not contain any evidence of complaints, treatment, symptoms, or diagnoses of diabetes, the June 1968 separation examination report indicated that all systems including the endocrine were normal and urinalysis was negative, and the Veteran indicated on the contemporaneous report of medical history that he did not have and had never had sugar or albumin in urine.

In sum, the only evidence of a possible association between the Veteran's diabetes and service are the Veteran's conclusory generalized lay statements suggesting a nexus between his diabetes and service and his report of a physician's statement that his diabetes had its onset many years previously.  Given the lack of symptoms of diabetes in service or at separation, the fact that the first evidence of diabetes was in treatment records many years after service and July 1999 letter, Dr. Merkley's July 1999 letter indicating that the Veteran's diabetes diagnosis was recent, neither entitlement to service connection for diabetes nor a VA examination as to its etiology is warranted.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue); Waters, 601 F.3d at 1278-1279.

Peripheral Neuropathy of the Lower Extremities

The STRs do not contain any references to complaints, treatment, symptoms, or diagnosis of symptoms relating to peripheral neuropathy, and the upper and lower extremities and all systems were normal on the June 1968 separation examination.  On the contemporaneous report of medical history, the Veteran indicated that he did not have and had never had foot trouble, neuritis, or paralysis.

Dr. Hazel's February 1992 letter to Dr. Merkley indicated that the Veteran was complaining of left knee problems for years, but that what he was describing was foot drop, and that his knee giving way could be related to muscular weakness.  Physical examination was abnormal with reflex asymmetry and atrophy of both the calf and thigh, warranting further investigation.  Dr. Merkley's February 1999 letter to Dr. Chau indicated that the Veteran complained of increasing weakness in his leg, and he had previously suffered a perineal palsy and needed surgery to relieve this.  Dr. Merkley noted marked muscle wasting in the left calf and some in the left thigh.  A February 1999 electrodiagnostic study indicated progression of previous right S1 radiculopathy.  In a January 2012 letter, Dr. Zhang indicated that the Veteran was under his care for his neurological conditions, and had severe multiple sclerosis and peripheral polyneuropathy.  Dr. Zhang opined that the Veteran's peripheral neuropathy was likely due to his diabetes mellitus, and that both his peripheral neuropathy and multiple sclerosis contributed to his lower extremity numbness.

The above evidence reflects that the Veteran is entitled to neither service connection for peripheral neuropathy of the lower extremities nor a VA examination as to the etiology of this disability.  The evidence reflects that peripheral neuropathy did not manifest in service, within the one year presumptive period, or for many years thereafter.   Dr. Hazel's February 1992 letter to Dr. Merkley indicated that the Veteran was complaining of left knee problems that could  be foot drop related to muscular weakness "for years," but this general statement does not indicate a possible association with service, particularly in light of the negative separation examination findings and complaints.  Moreover, the only medical opinion as to the etiology of the Veteran's peripheral neuropathy is that of Dr. Zhang, who indicated that it was related to his diabetes.  As the Veteran is not in receipt of entitlement to service connection for diabetes, he cannot be entitled to service connection for peripheral neuropathy secondary to diabetes as a matter of law.  See 38 C.F.R. § 3.310(a) (secondary service connection warranted when current disability related to already service connected disability).

The Board also notes that the Veteran has not been diagnosed with acute or subacute peripheral neuropathy, which are presumptively service connected in veterans exposed to Agent Orange, see 38 C.F.R. § 3.309(e) and Note 2, and, in any event, as shown above, he was not exposed to Agent Orange.

As the evidence reflects that peripheral neuropathy did not manifest in service, within the one year presumptive period, or for many years after, is not related to or associated with service and is more likely related to non-service connected diabetes, entitlement to service connection for peripheral neuropathy of the lower extremities is not warranted.

Conclusion

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for an acquired psychiatric disability, to include PTSD, chloracne of the hands and feet, diabetes mellitus, and peripheral neuropathy of the lower extremities.  The benefit-of-the-doubt doctrine is therefore not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD is denied.

Entitlement to service connection for chloracne of the hands and feet is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


